Third District Court of Appeal
                               State of Florida

                          Opinion filed July 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1462
                       Lower Tribunal No. 19-493-P
                          ________________


                           Virgilio M. Valdes,
                                  Appellant,

                                     vs.

                            Devin V. Valdes,
                                  Appellee.



     An Appeal from the Circuit Court for Monroe County, Sharon I.
Hamilton, Judge.

      Law Offices of Elena Vigil-Farinas, Esq., and Elena Vigil-Farinas, for
appellant.

     The Manz Law Firm, and Michelle Klinger Smith, for appellee.


Before FERNANDEZ, C.J., and LOGUE and HENDON, JJ.

     PER CURIAM.
     Affirmed. See Leal v. Rodriguez, 220 So. 3d 543, 545 (Fla. 3d DCA

2017).




                                  2